DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 and 10/10/20220 has been entered.  Claims 1, 3-5, 7-11, 13-15 and 17-24 are pending.  Claims 2, 6, 12 and 16 are canceled without prejudice.  Claims 21-24 are newly added.

Claim Objections
Claims 1, 3-5, 7-11, 13-15 and 17-24 are objected to because of the following informalities:  
Claim 1:
Line 8 (from bottom up) of claim 1 recites “wherein the metadata includes values determined by the applying the weighting technique;” which should be rewritten as “wherein the identified corresponding metadata includes values determined by the applying the weighting technique;” for consistency.
Line 5 (from bottom up) of claim 1 recites “into non-PII data and PII data”, which should be rewritten as “into non-PII data and the PII data” since PII data is already mentioned in the preamble.

Claims 3-4, 7-10, 21 and 23 depend on claim 1.  Therefore, claims 3-4, 7-10, 21 and 23 are objected under the same rationale.

Claim 11 contains similar issues as pointed out in claim 1 above.  Therefore, claim 11 is objected under the same rationale.

Claims 13-15, 17-20, 22 and 24 depend on claim 11.  Therefore, claims 13-15, 17-20, 22 and 24 are objected under the same rationale.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-15, 17-20, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "receiving data relating to one or more attributes of the attribute data” in line 6 (emphasis added).  There is insufficient antecedent basis for this limitation “the attribute data” in the claim.

Claims 13-15, 17-20, 22 and 24 depend on claim 11.  Therefore, claims 13-15, 17-20, 22 and 24 are rejected under the same rationale.

Allowable Subject Matter
The arguments filed on 09/13/2022 (see pages 11-15 of Remarks) are persuasive.  Therefore, claims 1, 3-4, 7-10, 21 and 23 would be allowed if rewritten to overcome the objection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177